Order entered July 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00555-CV

 MICHAEL POLYAK, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF
          THE ESTATE OF IRINA POLYAK, DECEASED, Appellant

                                              V.

       NEW LIFECARE HOSPITALS OF NORTH TEXAS, LLC D/B/A LIFECARE
                      HOSPITAL OF PLANO, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02630-2018

                                          ORDER
        Appellee has filed an amended suggestion of bankruptcy informing the Court it has filed

a petition for relief under chapter 11 of title 11 of the United States Code. Pursuant to Texas

Rule of Appellate Procedure 8.2, further action in this cause is automatically suspended. See

TEX. R. APP. P. 8.2. Accordingly, for administrative purposes, this cause is ABATED and treated

as a closed case. It may be reinstated on motion by any party showing, in accordance with rule

of appellate procedure 8.3, that the appeal is permitted by federal law or the bankruptcy court.

See id. 8.3.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE